          Case 2:11-cv-00623-MCE-EFB Document 139 Filed 09/03/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   PEGGY BOYNTON,                                     Case No.: 2:11-cv-00623-MCE-EFB

11              Plaintiff, Counter Defendant, and       ORDER TERMINATING CONTINUING
                Judgment Debtor,                        GARNISHMENT (BANK, STOCKS OR
12                                                      BROKERAGE ACCOUNTS)
                              v.
13
     UNITED STATES OF AMERICA,
14
                Defendant, Counter Claimant, and
15              Judgment Creditor,

16       AND RELATED COUNTER CLAIM
17   WELLS FARGO BANK, N.A.,
18               Garnishee.
19

20
21           The United States seeks an order pursuant to 28 U.S.C. § 3205(c)(10)(B) terminating the

22 garnishment of defendant Peggy Boynton’s Wells Fargo bank accounts (the Application) because

23 garnishee Wells Fargo has no funds belonging to Boynton available to garnish.

24 ///

25 ///

26 ///

27 ///

28 ///


     ORDER
          Case 2:11-cv-00623-MCE-EFB Document 139 Filed 09/03/21 Page 2 of 2

 1           The Court, having reviewed the court files and the United States’ Application, and finding good

 2 cause therefrom, hereby GRANTS the Application. The writ of garnishment issued in this case is hereby

 3 terminated pursuant 28 U.S.C. § 3205(c)(10)(B).

 4           IT IS SO ORDERED.

 5

 6 Dated: September 3, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     ORDER
